                 1       PAYNE & FEARS LLP
                           A Limited Liability Partnership
                 2       ANDREW K. HAEFFELE, Cal. Bar No. 258992
                         akh@paynefears.com
                 3       JENNA M. WYSONG, Cal. Bar No. 307091
                         jmw@paynefears.com
                 4       4 Park Plaza, Suite 1100
                         Irvine, California 92614
                 5       Telephone: 949-851-1100
                         Facsimile: 949-851-1212
                 6
                         Attorneys for Defendants
                 7       CVS PHARMACY INC. and CVS HEALTH
                         CORPORATION
                 8
                 9
                                              UNITED STATES DISTRICT COURT
              10
              11                            CENTRAL DISTRICT OF CALIFORNIA

              12
                                                    [Southern Division – Santa Ana]
              13
              14         SEAN MCCLINTON, an individual,            Case No. 8:17-cv-01234-AG-JDE

              15                       Plaintiff,                  ASSIGNED FOR ALL PURPOSES TO
                                                                   JUDGE ANDREW J. GUILFORD
              16         v.
                                                                   ORDER GRANTING JOINT
              17         CVS PHARMACY, INC., a Rhode               STIPULATION FOR DISMISSAL
                         Island corporation, CVS HEALTH            WITH PREJUDICE
              18         CORPORATION, a Delaware
                         corporation, and DOES 1 through 100
              19         inclusive,                                Trial Date: Not Set
              20                                                   Complaint Filed: July 19, 2017
                                       Defendants.
              21
              22
              23
              24
              25
              26
              27
              28
GARCIA RAINEY BLANK &
   BOWERBANK LLP
 695 Town Center Drive
       Suite 700
 Costa Mesa, CA 92626
     714-382-7000                  ORDER GRANTING JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                 1             Pursuant to the Parties’ Joint Stipulation for Dismissal With Prejudice, and good
                 2       cause appearing, it is hereby ORDERED that the entire action, including all claims
                 3       stated herein against all Defendants, is hereby dismissed with prejudice.
                 4
                 5             IT IS SO ORDERED.
                 6
                 7
                 8       Dated: October 09, 2018
                                                                ANDREW J. GUILFORD
                 9
                                                                HONORABLE JUDGE
              10                                                UNITED STATES DISTRICT COURT
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
GARCIA RAINEY BLANK &
   BOWERBANK LLP
 695 Town Center Drive
       Suite 700                                                   -2-
 Costa Mesa, CA 92626
     714-382-7000               [PROPOSED] ORDER GRANTING JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
